IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

MARK SATTERLY, et a/.,

Plaintiffs,
Case No. 3:19-cv-32
v JUDGE WALTER H. RICE
AIRSTREAM, INC.,
Defendant.

 

DECISION AND ENTRY OVERRULING AS MOOT PLAINTIFFS’
MOTION FOR STATUS CONFERENCE AND ORDER TO QUASH
DEFENDANT'S SUBPOENAS (DOC. #95)

 

As discussed during the conference call held on September 20, 2019,
Plaintiffs’ Motion for Status Conference and Order to Quash Defendant’s
Subpoenas, Doc. #95, addresses the same subject matter contained in the Motion
to Quash or, Alternatively, Motion for Protective Order of Non-Parties Sidney Daily
News and Jim Painter, Doc. #107. Although Defendant filed no response to Doc.
#95, it has indicated that it plans to file a response to Doc. #107. Accordingly,
the Court OVERRULES AS MOOT Plaintiffs’ Motion for Status Conference and

Order to Quash Defendant’s Subpoenas, Doc. #95.
Date: September 25, 2019 Cour roy

WALTER RH. RICE
UNITED STATES DISTRICT JUDGE
